Title: From Bartholomew Dandridge to William Barton, 1 March 1797
From: Dandridge, Bartholomew
To: Barton, William


                        
                            sir, 
                            Philada March 1st 1797.
                        
                        By direction of the President of the U.S. & in conformity to the
                            request in your letter of yesterday to the President, I now return to you sundry
                            testimonials and letters in your behalf, which have from time to time been presented to the
                            President. I am Sir, Yr Obt Servt
                        
                            B.D.
                            
                    